USCA4 Appeal: 21-7363      Doc: 39         Filed: 08/25/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7363


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        WILLIAM SCOTT DAVIS, JR.,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. W. Earl Britt, Senior District Judge. (5:14-cr-00240-BR-1)


        Submitted: August 23, 2022                                        Decided: August 25, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        William Scott Davis, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7363      Doc: 39        Filed: 08/25/2022     Pg: 2 of 2




        PER CURIAM:

              William Scott Davis, Jr., appeals a district court order that, among other things,

        denied Davis’ “motion for court record,” which the court construed as a request for copies

        at government expense, and denied his request to compel nonparties to disclose records.

        We affirm.

              Copies of transcripts and court records may be provided to an indigent litigant at

        government expense upon a showing by the litigant of a particularized need for the

        documents. See Jones v. Superintendent, Va. State Farm, 460 F.2d 150, 152-53 (4th Cir.

        1972). We discern no reversible error by the district court. Davis has not established the

        requisite need under Jones. Accordingly, we affirm the district court’s order. We deny

        Davis’ motions for copies of court records and for transcripts at government expense. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                     AFFIRMED




                                                    2